Citation Nr: 9918590	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  98-10 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, D. R., and M. H.



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from June 1943 to October 1945, and died in 
January 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


REMAND

During the personal hearing held in May 1999, testimony was 
offered that the veteran had received VA treatment in 
Danville, Iowa City, and Peoria.  It was also indicated that 
he had received treatment in Wilmington, South Carolina.  A 
review of the record reflects that records were requested 
from the VA Medical Center in Danville, Illinois.  The 
request indicated that the veteran was also seen at the 
Peoria facility.  A response was received from Danville, 
enclosing records from that facility and indicating that 
records at the Peoria Outpatient Clinic should be requested 
from there.  The record does not reflect that a request has 
been directed to the Peoria facility.  Neither does the 
record indicate that records from the VA Medical Center in 
Iowa City have been requested.  

A March 1997 letter from Henry R. Gross, M.D., reflects that 
he was the veteran's attending physician during his 
hospitalization at St. Francis Medical Center and that the 
veteran had been his patient for several years.  The 
veteran's certificate of death reflects that he was 
hospitalized at the identified medical center at the time of 
his death.  The record does not indicate that treatment 
records from Dr. Gross have been associated with the record 
on appeal or that records have been obtained from the St. 
Francis Medical Center.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  After obtaining any necessary 
authorization, the RO should contact the 
VA facilities in Peoria and Iowa City, 
and request copies of all records 
relating to any treatment of the veteran 
that are not currently of record.  

2.  After obtaining any appropriate 
authorization, the RO should contact the 
St. Francis Medical Center and Dr. Gross 
and request copies of all records 
relating to any treatment of the veteran 
that are not currently of record.  

3.  The RO should contact the appellant 
and request that she identify the name 
and address of the surgeon in Wilmington, 
South Carolina, who provided the veteran 
treatment.  With any necessary 
authorization, the RO should attempt to 
obtain copies of pertinent treatment 
records from the identified surgeon in 
Wilmington, South Carolina.  

4.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal.  

5.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, both the appellant and 
her representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant until she is otherwise 
notified.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


